Case 4:20-cv-00219-RSB-CLR Document 25 Filed 11/25/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DISTRICT
R. MITCHELL BUSH, et al.
Plaintiffs, Case No. 4:20-cv-00219
V. Judge R. Stan Baker

Magistrate Judge Christopher L. Ray
NATIONWIDE MUTUAL INSURANCE :
COMPANY,
Defendant.
ORDER

Defendant’s Consent Motion to Stay Discovery while Defendant’s motion to compel
arbitration and dismiss the complaint, or, in the alternative, to transfer venue (Doc. 16) is resolved
is GRANTED. The Court STAYS all discovery and all Fed. R. Civ. P. 26 obligations and
requirements in this action until resolution of Defendant's motion to compel arbitration and
dismiss the complaint, or, in the alternative, to transfer venue (Doc. 16), but in no case longer
than 180 days. Accordingly, the Clerk of Court is DIRECTED to lift the stay on Monday, May
24, 2021. If the motion remains outstanding on that date, defendant may seek a second stay.
Should any portion of the case remain after resolution of the motion, the parties shall confer and

submit a Rule 26(f) report, with proposed case deadlines, within fourteen days of the presiding

District Judge’s ruling.

SO ORDERED, this 25th day of November, 2020.

hetguord. a

Cc hristopher L. Ray
United States Magistrate role
Southern District of Georgia
